Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks of 07/05/2022 have been entered.
Claims 1, 2, 4, 6, 7, 12, 15,17, and 18 have been amended.
Claims 3 5 14 16 have been cancelled.
New claim 34 has been added.
Outstanding USC 112F interpretation is maintained. Outstanding double patenting rejection has been withdrawn based on the filed claims amendments. 
Claims 1-2, 4, 6-13, 15, 17-22, and 34 remained pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-2, 4, 6-13, 15, 17-22, and 34 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches a method which involves determining most frequently occurring terms from operation of a voice interface system using processing circuitry. The most frequently occurring terms are selected as hint words facilitating operation of an automated speech recognition application. The hint words are transmitted to the automated speech recognition application using the processing circuitry, as illustrated in the independent claims 1, 12, and 34.

       Furthermore, claims 1-2, 4, 6-13, 15, 17-22, and 34 are further found to be allowable for at least reasons stated on at least pages 7-10 of applicant remarks/arguments dated 07/05/2022.       

                                        Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
08/03/2022